  CaseCase
        4:21-mj-00017-BJ  Document
            1:21-cr-00140-JDB      8 Filed
                              Document  13 01/14/21   Page 1Page
                                            Filed 04/12/21   of 3 1PageID
                                                                    of 3 4
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 16 of 31 PageID 35




                                                         21-140 (JDB)




                                                                             16
  CaseCase
        4:21-mj-00017-BJ  Document
            1:21-cr-00140-JDB      8 Filed
                              Document  13 01/14/21   Page 2Page
                                            Filed 04/12/21   of 3 2PageID
                                                                    of 3 5
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 17 of 31 PageID 36




                                                                             17
  CaseCase
        4:21-mj-00017-BJ  Document
            1:21-cr-00140-JDB      8 Filed
                              Document  13 01/14/21   Page 3Page
                                            Filed 04/12/21   of 3 3PageID
                                                                    of 3 6
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 18 of 31 PageID 37




                                                                             18
